Citation Nr: 1609370	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded this matter for further development most recently in November 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

According to the Veteran's in-service treatment records, a November 1963 pre-induction examination reflects that the Veteran fractured his cervical spine in 1959 and he experiences occasional neck pain after strenuous work.  Physical examination in November 1963 is not shown to have disclosed any current cervical spine disorder.  The examination report indicates, in pertinent part, that the Veteran claimed ailments not verified by the medical officer.  Physical inspection in January 1964 revealed no additional defects were discovered.  X-ray examination of the cervical spine in January 1964 disclosed no significant abnormality.

Although the evidence shows the Veteran had a cervical spine injury prior to his service, the presumption of soundness has not been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies when a disease or injury manifests in service that was not noted on entry, and a question arises as to whether it preexisted service).  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  Therefore, because no defect, infirmity, or disorder was noted with respect to his back when the Veteran was examined in November 1964, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  

The Veteran was provided with VA examinations in August 2006, September 2008, August 2010 (with an addendum opinion completed in September 2010), November 2011, July 2012, and in April 2013.  Here, the Board will not consider the etiological nexus opinions of these VA examinations as they were determined inadequate by the Board in prior remands due to the failure to address the question asked in the remand instructions, providing inadequate rationales, and/or as the examination was not conducted by an appropriate examiner.   

As such, the Veteran was afforded a new VA examination in July 2015 where opinions were obtained under the assumption that the Veteran's current cervical spine disability preexisted his military service.  Given the above determination that no disorder was "noted" at service entrance, the Veteran was of sound condition at enlistment and it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence 

In order to rebut this presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the disease or injury pre-existed service and was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2015)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096. 

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id.  (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  Moreover, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2015)). 

In short, when the presumption of soundness applies, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question 
 pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id.  ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.") (citing Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009)).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).   

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131  (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Therefore, a new VA examination is warranted.

In addition, as the medical records dating back to 1959, when the Veteran sustained his cervical spine injury, have not yet been provided to VA, the Veteran should be asked to provide or authorize the release of these records to VA, as well as any other relevant records dated prior to service and thereafter.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to provide or authorize the release of relevant medical records dated prior to service that pertain to a cervical spine injury.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Once the above instruction is completed and the outstanding records, if available, have been obtained and associated into the record, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the etiology of all cervical spine disorders present during the period of the claim.  Examinations and opinions provided by nurse practitioners and physician assistants are not acceptable.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the physician.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  Any indicated studies should be performed.

a. Based on a review of the record, to include the service treatment records, VA and private medical records, and lay statements, did any cervical spine disorder exist during the period of service from January 1964 to January 1966?  If so, did any such disorder clearly and unmistakably pre-exist the Veteran's entry into active duty in January 1964?

b. If so, is there clear and unmistakable evidence that any pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of any pre-existing back disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

c. If clear and unmistakable evidence does not exist that the cervical spine disability pre-existed service and was not aggravated during service, is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed disability is related to or had its onset during the Veteran's period of active duty from January 1964 to January 1966?

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review and pertinent documents therein reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

